--------------------------------------------------------------------------------

Back to Form 8-K [form8h.htm]
 


Exhibit 10.1


MEDICAID ADVANTAGE MODEL CONTRACT


Amendment of Agreement Between The City of New York
and WellCare of New York, Inc.


This Amendment, effective April 1, 2007, amends the Medicaid Advantage Model
Contract (hereinafter referred to as the “Agreement”) made by and between the
City of New York, acting through the New York City Department of Health and
Mental Hygiene (hereinafter referred to as “LDSS” or “DOHMH”) and WellCare of
New York, Inc. (hereinafter referred to as “Contractor” or “MCO”).


WHEREAS the parties entered into an Agreement effective April 1, 2006, amended
January 1, 2007, for the purpose of providing Medicare and Medicaid Advantage
Products to eligible recipients residing in the Contractor’s Medicaid Advantage
Service Area; and


WHEREAS the parties desire to amend said Agreement to modify certain provisions
to reflect current circumstances and intentions, and, as authorized in Section
2.1 of the Agreement, to extend the term of the Agreement until December 31,
2008;


NOW THEREFORE, effective April 1, 2007, it is mutually agreed by the parties to
amend this Agreement as follows:


1. Amend Section 5.1 (a) “Eligible to Enroll in the Medicaid Advantage Program”
to read as follows:


5.1           Eligible to Enroll in the Medicaid Advantage program


a) Except as specified in Section 5.2, persons meeting the following criteria
shall be eligible to enroll in the Contractor’s Medicaid Advantage Product:


i) Must have full Medicaid coverage;


ii) Must have evidence of Medicare Part A & B coverage; or be enrolled in
Medicare Part C coverage;


iii) Must reside in the service area as defined in Appendix M of this Agreement;


iv) Must be 18 years of age or older; and


v) Must enroll in the Contractor’s Medicare Advantage product as defined in
Section 1 and Appendix K-1 of this Agreement.


This Amendment is effective April 1, 2007 and the Agreement, including the
modifications made by this Amendment, shall remain in effect until December 31,
2008 or until an extension, renewal or successor Agreement is entered into as
provided for in Section 2.1 of the Agreement.

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Agreement on the dates appearing below their respective signatures


CONTRACTOR
CITY OF NEW YORK
By:     /s/  Todd Farha     
   /s/  Andrew Rein          
Todd Farha
Andrew Rein
Title: President & CEO
COO/EDC
WellCare of New York, Inc.
NYC DOHMH
Date: 4/5/07
4/16/2007



 

 
 

--------------------------------------------------------------------------------

 

STATE OF FLORIDA


COUNTY OF HILLSBOROUGH


On this 5 day of April, 2007, Todd Farha came before me, to me known and known
to be the President and CEO of WellCare of New York, Inc., who is duly
authorized to execute the foregoing instrument on behalf of said corporation and
s/he acknowledged to me that s/he executed the same for the purpose therein
mentioned.
 
NOTARY PUBLIC






STATE OF NEW YORK


COUNTY OF NEW YORK


On this 16 day April, 2007, Andrew Rein came before me, to me known and known to
be the Executive Deputy Commissioner in the New York City Department of Health
and Mental Hygiene, who is duly authorized to execute the foregoing instrument
on behalf of the City and s/he acknowledged to me that s/he executed the same
for the purpose therein mentioned.


NOTARY PUBLIC